Citation Nr: 0710570	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  05-24 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD), and if so, whether service 
connection is warranted for the claimed disability.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1968 to 
July 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Oakland, California.  A Travel Board hearing 
was held at the Oakland RO in September 2006 regarding this 
appeal.  A transcript of that hearing is associated with the 
claims folder.

The Board notes that a letter received from the veteran in 
October 2006 indicates his desire to reopen his claim for 
service connection for coronary artery disease.  
Additionally, this letter notes that the veteran is filing 
claims for increased ratings for his service-connected 
diabetes mellitus type II, impotence, and peripheral 
neuropathy.  A handwritten notation on the October 2006 
letter indicates that a temporary folder has been 
established, a VA examination has been requested, and a VCAA 
letter has been sent.  In light of the fact that none of this 
development is indicated in the current claims folder, the 
Board wishes to refer these issues to the agency of original 
jurisdiction (AOJ) to ensure that such development was begun.

Moreover, the Board observes that the claims folder contains 
numerous correspondence suggesting that the veteran wishes to 
file claims for service connection for a skin disorder, a 
dental problem, sleep apnea, ulcers, a nerve problem in his 
hip, and anxiety/stress secondary to impotence.  There is 
also some indication that the veteran may wish to reopen his 
previously denied claims for service connection for 
hypertension and gout.  Seeing as the veteran's language 
concerning these potential claims is unclear, the Board is 
referring them to the AOJ.  The AOJ is instructed to contact 
the veteran for the purpose of clarifying what, if any, 
claims the veteran intended to file.  Appropriate development 
and consideration should follow based on the veteran's 
response.




FINDINGS OF FACT

1. VA properly notified the veteran of a December 2002 rating 
decision of the RO that denied service connection for PTSD, 
as well as his appellate rights; however, the veteran did not 
perfect an appeal of this December 2002 rating decision.

2. Evidence associated with the claims file after the RO's 
last final denial in December 2002 is new evidence, and when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim and 
raises the reasonable possibility of substantiating the 
previously disallowed PTSD claim.

3. VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all evidence necessary for an equitable disposition 
of the claim decided herein.

4. The veteran did not engage in combat with the enemy.

5. There is no competent evidence of record corroborating the 
veteran's claimed in-service stressors.

6. The veteran does not have PTSD as the result of a verified 
stressor from service.


CONCLUSIONS OF LAW

1. The December 2002 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2006).

2. New and material evidence has been submitted, and the 
claim of entitlement to service connection for PTSD is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2006).

3. PTSD was not incurred in or aggravated by the veteran's 
active duty military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

A. Duty to Notify

For purposes of evaluating the veteran's request to reopen 
his claim for service connection for PTSD, the Board notes 
that a lengthy discussion of VCAA notice is unnecessary as 
the Board is reopening this claim.  However, the Board 
observes that a November 2003 letter to the veteran provided 
notice regarding the previous final denial and what the 
evidence must show in order to reopen the veteran's claim of 
service connection for PTSD.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  Although it did not provide notice regarding 
the meaning of "new and material" evidence, the November 
2003 letter advised the veteran of VA's duties under the VCAA 
and the delegation of responsibility between VA and the 
veteran in procuring the evidence relevant to his claim to 
reopen the previously disallowed claim for service connection 
for PTSD.  Quartuccio, 16 Vet. App. at 187.

With regard to the veteran's underlying claim of service 
connection for PTSD, the Board finds that all appropriate 
VCAA notice was provided.  In addition to providing notice 
regarding reopening the veteran's claim, the November 2003 
letter mentioned above notified the veteran of the 
information and evidence necessary to substantiate his 
underlying service connection claim.  In fact, the November 
2003 letter expressly states that the veteran needs to submit 
competent evidence showing that he performed mortuary duties 
in Vietnam.  At the veteran's September 2006 Travel Board 
hearing he was also informed that generalized statements, 
without providing specific information regarding dates, 
names, places, and details, were not sufficient.  See hearing 
transcript at 20-21.  Moreover, following the hearing, the 
record was held open for sixty days for the specific purpose 
of allowing the veteran time to submit additional information 
that might corroborate his claimed in-service stressors.  In 
light of the above, the Board is satisfied that the veteran 
was fully aware of what was necessary to substantiate his 
claim.

The veteran was also provided notice regarding the 
information and evidence VA would seek to provide, as well as 
the information and evidence the veteran was expected to 
submit.  As previously mentioned, such information was 
contained in the November 2003 letter.  Finally, the November 
2003 letter essentially notified the veteran of the need to 
submit any pertinent evidence in his possession.  

The Board notes that the November 2003 letter was sent to the 
veteran prior to the February 2004 rating decision.  The VCAA 
notice was therefore timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A March 2006 letter was sent to the veteran 
providing such notice.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

B. Duty to Assist

VA also has a duty under the VCAA to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
After careful review of the record, the Board concludes that 
VA fulfilled its duty to assist the veteran with respect to 
his request to reopen his previously disallowed claim and his 
underlying service connection claim.

The veteran's claim for service connection for PTSD had been 
previously denied on the basis that his claimed stressor of 
mortuary duty could not be verified.  In submitting his 
request to reopen, the veteran provided additional details 
regarding this previously claimed stressor and also testified 
regarding new stressors (rocket and mortar attacks) that 
might be more easily verified.  As discussed below, the Board 
finds that the information provided by the veteran was 
sufficient to reopen his claim.  

Prior to reopening the veteran's claim for service connection 
for PTSD, VA had no duty to make appropriate attempts to 
verify these claimed stressors.  And seeing as the veteran 
did not request VA's assistance in obtaining any VA or 
private medical records, the Board concludes that the duty to 
assist the veteran in reopening his claim was fulfilled.  
However, once the veteran's claim was reopened, the duty to 
assist the veteran in substantiating his underlying claim 
included making appropriate attempts to verify his claimed 
stressors if warranted by the evidence of record.

The information provided by the veteran regarding his claimed 
stressors was sufficient to reopen his claim; however, it was 
not sufficient to verify these claimed stressors.  With 
regard to the veteran's claimed mortuary duty, VA informed 
the veteran on numerous occasions that it would not be able 
to independently verify this stressor, and that he would need 
to provide corroborating evidence.  As for the rocket and 
mortar attacks reported by the veteran, the Board observes 
that the veteran provided descriptions of these attacks, 
including the location of the attacks and his unit 
assignment.  However, no specific dates were supplied.  
Rather, the veteran indicated that these attacks occurred 
while he was stationed in Phu Loi from December 1969 to 
December 1970.  The U.S. Army and Joint Services Records 
Research Center (JSRRC) (formerly U.S. Armed Services Center 
for Unit Records Research (CURR)) requests that VA provide no 
more than a three-month window of time for an event when 
asking JSRRC to verify such event.  The Board observes that 
the veteran was expressly informed at his Board hearing that 
he would need to provide this narrower timeline for his 
claimed attacks if VA was going to send a verification 
request to JSRRC.  The record was then held open for sixty 
days, but no further evidence or statements were submitted by 
the veteran.

In light of the above, the Board concludes that VA had no 
obligation to submit a research request to JSRRC regarding 
the veteran's claimed stressors.  The veteran was given ample 
opportunity to submit the required information (more specific 
dates), yet he failed to do so.  In the absence of such 
evidence, there was insufficient information to verify the 
veteran's claimed stressors.  Thus, the Board concludes that 
VA appropriately assisted the veteran by obtaining his 
service medical records and service personnel records.  
However, there was no obligation to make additional attempts 
to verify the veteran's stressors as the veteran failed to 
provide the required information.  See Wood v. Derwinski, 1 
Vet. App. 190 (1991) (the duty to assist the veteran is not a 
one-way street).

A VA examination was not provided in conjunction with the 
veteran's claim, and the Board notes that the evidence of 
record does not warrant one because there is sufficient 
competent medical evidence to decide his claim.  See 
38 C.F.R. § 3.159(c)(4) (2006); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  In the present case, the 
record already contains a diagnosis of PTSD based on DSM-IV 
criteria that is linked to the veteran's claimed stressors.  
The issue in this case is therefore whether the veteran's 
claimed stressors can be verified.  The Board notes that a VA 
examination is not necessary to verify the veteran's claimed 
stressors, and as such, failure to provide an examination 
does not violate VA's duty to assist the veteran.

As a final note, the Board observes that shortly after this 
appeal was certified to the Board the veteran submitted 
evidence in support of his claim without a waiver of AOJ 
review.  Under the circumstances, the Board concludes that a 
remand is not required.  The evidence includes lay statements 
by the veteran's family regarding his claimed stressor and 
his symptomatology following service.  The Board notes that 
the information provided in these statements is duplicative 
of prior statements by the veteran.  None of this evidence 
indicates first-hand knowledge of the veteran's claimed PTSD 
stressors, and thus, it is redundant of evidence already 
contained in the claims file.  This evidence is not 
"pertinent" as defined at 38 C.F.R. § 20.1304(c) (2006), and 
a remand for AOJ consideration is therefore not required.

The veteran and his representative have not made the Board 
aware of any additional evidence that needs to be obtained in 
order to fairly decide this claim.  Furthermore, the veteran 
was given plenty of opportunity to submit any relevant 
evidence seeing as the record was left open for an additional 
sixty days following the veteran's September 2006 Travel 
Board hearing.  Under the circumstances of this case, "the 
record has been fully developed," and "it is difficult to 
discern what additional guidance VA could have provided to 
the veteran regarding what further evidence he should submit 
to substantiate his claim."  Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  The Board is satisfied that VA has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations, and the record is ready for 
appellate review.

Analysis

The evidence available for review for this appeal includes, 
the veteran's service medical and personnel records, private 
and VA outpatient treatment and examination records, and 
statements and arguments provided by the veteran and his 
representative in support of the claim.  In reaching its 
decision herein, the Board has carefully reviewed, 
considered, and weighed the probative value of all of the 
evidence now contained in the claims file.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting its decision, it is not required to discuss each 
and every piece of evidence in a case.  The relevant 
evidence, including that submitted by the veteran, however, 
will be addressed and/or summarized where appropriate.

A. New and Material Evidence

The veteran asserts that his PTSD is due to experiences that 
happened while he was in Vietnam.  In December 2002, the RO 
denied the veteran's claim for service connection based 
largely on the fact that there was no evidence that the 
veteran was a combat veteran and his claimed stressor 
regarding mortuary duty could not be verified.  The veteran 
was notified of the decision and of his appellate rights, and 
did not appeal it.  The December 2002 RO decision is final.  
38 U.S.C.A. § 7105 (West 2002).

Generally, a final VA rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7105(c).

Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence is 
presented or secured with respect to that claim.  "New and 
material evidence" is defined as evidence not previously 
submitted which relates to an unestablished fact necessary to 
substantiate the claim and presents the reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2006).  This standard represents a change in the 
law pertaining to claims filed on or after August 29, 2001.  
Duty to Assist, 66 Fed. Reg. 45,620 (Aug. 29, 2001).  The 
veteran's application to reopen his claim was initiated in 
September 2003.  Thus, the definition of "new and material 
evidence" discussed above is applicable to his claim.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

At the time of the December 2002 rating decision, the file 
contained the following: the veteran's service medical 
records, service personnel records, a July 2001 stressor 
statement by the veteran, an October 2001 treatment report 
from Oakland Vet Center, VA records dated from November 1996 
to May 2002, private treatment records from 1991, and 
statements by the veteran.  These records essentially showed 
that the veteran had a DSM-IV diagnosis of PTSD based on 
mortuary duty as well as the death of two friends killed on 
guard duty.  However, the veteran's service personnel records 
did not indicate that he was a combat veteran, nor did they 
establish that his military occupation was ever guard duty or 
mortuary duty.  Some detail had been provided regarding the 
veteran's mortuary duty; however, not enough to verify the 
claimed stressor.  As the veteran did not timely appeal the 
RO's decision, it became final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2006).

Records received since the December 2002 rating decision 
include the following: more statements from the veteran, 
copies of his service medical records, copies of military 
awards received by the veteran, a map of Vietnam indicating 
the veteran's locations, and a transcript from the September 
2006 Travel Board hearing.  Of particular note are the 
September 2003 statements of the veteran which note his 
location, unit, and job duties while stationed in Vietnam.  
Additionally, the veteran indicated that his unit received 
rocket and mortar fire while stationed at Phu Loi because of 
its proximity to a large helicopter pad.

On review of the record, the Board finds that the additional 
evidence received, with the exception of the copies of the 
veteran's service medical records, is new, as it was not 
previously of record.  Since it includes additional 
information regarding the veteran's claimed stressors, this 
evidence is so significant that it must be considered in 
order to fairly decide the merits of this claim.  Hence it is 
material.  The Board notes that the RO had informed the 
veteran that he needed to submit evidence sufficient to 
verify his mortuary duty in order to reopen his claim.  The 
veteran instead presented evidence regarding alternative 
stressors.  This evidence suggests a reasonable possibility 
of verification, and thus, a reasonable possibility of 
substantiating his underlying claim.  The Board therefore 
finds this evidence to meet the criteria for new and material 
evidence.  As new and material evidence has been received, 
the claim of entitlement to service connection for PTSD may 
be reopened.

B. Service Connection for PTSD

The veteran contends that, while serving in Vietnam, he was 
exposed to numerous traumatic events.  Specifically, he 
alleges that while serving as a mail clerk in the 758th 
Service and Supply Company in Phu Loi he was exposed to 
rocket and mortar attacks.  The veteran also states that he 
was put on bunker line duty, and that two of his close 
friends were killed from attacks related to such duty.  
Finally, the veteran contends that he worked in mortuary duty 
when he returned to Vietnam in January 1971.  His duties 
included cleaning the bodies and preparing them for departure 
home.  He claims that such traumatic experiences resulted in 
his current diagnosis of PTSD.  Therefore, the veteran 
contends that service connection is warranted for PTSD.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor, is required.  See 38 C.F.R. § 3.304(f).  With 
regard to the second PTSD element as set forth in 38 C.F.R. 
§ 3.304(f), evidence of an in-service stressor, the evidence 
necessary to establish that the claimed stressor actually 
varies depending on whether it can be determined that the 
veteran "engaged in combat with the enemy."  See 
38 U.S.C.A. § 1154(b) (West 2002);  38 C.F.R. § 3.303(d) 
(2006).

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary.  See 38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressors.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).

Once independent verification of the stressor event has been 
submitted, the veteran's personal exposure to the event may 
be implied by the evidence of record.  A veteran need not 
substantiate his actual presence during the stressor event; 
the fact that the veteran was assigned to and stationed with 
a unit that was present while such an event occurred strongly 
suggests that he was, in fact, exposed to the stressor event.  
See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. 
Brown, 10 Vet. App. 307 (1997).

An October 2001 treatment report from the Oakland Vet Center 
reflects that the veteran reported serving in Vietnam on two 
separate occasions.  He indicated that he served on bunker 
guard duty in Phu Loi.  In addition to guard duty, the 
veteran reported working in the mortuary service with the 
229th Supply Service at Long Binh cleaning, dressing, and 
preparing veterans for shipment back to the United States.  
The counselor noted that the veteran reported current 
symptoms of avoiding anything related to death, as well as 
hypervigilance, recurrent nightmares, constant intrusive 
thoughts, and survivor guilt.  Following five sessions, the 
counselor noted an Axis I diagnosis of chronic, delayed PTSD, 
as well as alcohol dependence in full, sustained remission.

Based on the foregoing, the Board finds that the veteran has 
a current diagnosis of PTSD.  Additionally, the October 2001 
treatment report notes that his current symptoms are directly 
linked to his survivor guilt and mortuary duty.  As such, the 
Board finds that there is a nexus opinion of record.  The 
remaining element of the veteran's PTSD claim is credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f).  With regard to this 
PTSD element, the evidence necessary to establish the claimed 
stressor actually occurred varies depending on whether it can 
be determined that the veteran "engaged in combat with the 
enemy."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

The veteran's DD 214 form reveals that he served on active 
duty from December 1968 to July 1971.  Such form indicates 
that the veteran had one year, seven months, and 29 days of 
service in the Republic of Vietnam from December 18, 1969 to 
July 17, 1971.  His last duty assignment and major command 
was the 624th Supply and Service Company, Vietnam.  His DD 
214 also reflects that he received, as relevant, the Vietnam 
Service Medal and the Vietnam Campaign Medal.  Such medals 
denote service in support of the campaign, and are not 
recognized as a decoration that may serve as evidence that 
the veteran engaged in combat.  See Adjudication Procedure 
Manual, M21-1, Part III, para. 5.14(b)(1).  The veteran's DD 
214 form also shows that his military occupational specialty 
(MOS) was a laundry worker.

The veteran service personnel records reflect that he was 
initially stationed with the 610th Maintenance Battalion as a 
duty soldier upon arrival in Vietnam.  However, he was 
quickly transferred to the 758th Service and Supply Company 
and assigned an MOS of laundry worker.  His MOS remained 
laundry worker until service separation; however, in January 
1970, he was transferred to the 229th Service and Supply 
Company.  His service personnel records reveal that although 
his MOS is laundry worker, his principal duty was listed as 
mail clerk in his "record of assignments."  Finally, his 
records indicate that he participated in an unnamed campaign 
in December 1970.

The Board finds that the evidence of record does not support 
the conclusion that the veteran engaged in combat with the 
enemy.  Specifically, his personnel records are negative for 
any decoration or award signifying combat and such records 
indicate a non-combat MOS of laundry worker and principal 
duty of mail clerk.  Based on the foregoing, the Board finds 
that the veteran did not engage in combat with the enemy.  
Therefore, the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressors.  
See Moreau, supra; Dizoglio, supra.  In such cases, as here, 
the record must contain service records or other statements 
as to the occurrence of the claimed stressor.  See West, 
supra; Zarycki, supra.

As previously mentioned, the veteran contends that he was 
exposed to significant traumatic stressors while serving in 
Vietnam, including rocket and mortar attacks while serving on 
bunker guard duty and dead bodies while working in the 
mortuary service.  However, the Board finds that there is no 
evidence of record verifying such stressors.  Moreover, the 
veteran has not offered specific, detailed information 
regarding his traumatic in-service experiences sufficient for 
VA to even attempt to verify such claimed stressors.  It is 
true that the veteran has provided us with his unit 
information, his station assignment, and a description of the 
event(s).  Yet, he was unable to provide any specific dates 
for these claimed attacks.  Rather, he testified that the 
attacks occurred while he was stationed at Phu Loi sometime 
between December 1969 and December 1970.  As previously 
mentioned, this time period is too broad, and JSRRC, the 
organization that researches and verifies military stressors, 
requests no more than a three-month window of time with 
respect to a specific event for research purposes.  The Board 
again notes that the veteran was expressly asked to provide a 
three-month window of time regarding any mortar or rocket 
attacks that might have occurred while stationed at Phu Loi, 
including any attacks near the helicopter pad.  Furthermore, 
he has been asked to provide names and current addresses of 
any person who might have worked with him in the mortuary 
service.  Despite such notice and opportunity, the veteran 
failed to provide VA with more specific dates regarding 
specific rocket and mortar attacks, and he testified at his 
Board hearing that he is unable to identify anyone that can 
help verify his mortuary duty.  The Board notes that the duty 
to assist the veteran is not a one-way street.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  He was given ample 
opportunity to provide such information, and it is difficult 
to imagine that providing him with additional time to respond 
would produce a different result.  As previously discussed, 
VA has assisted the veteran in every way possible at this 
time, and without more specific information regarding the 
dates of these claimed attacks, verification is impossible.

Therefore, inasmuch as VA is unable to confirm that any of 
the veteran's alleged stressors actually took place, he is 
unable to meet one of the criteria necessary in order to 
establish entitlement to service connection for PTSD.

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, a preponderance of the evidence 
is against the veteran's claim of entitlement to service 
connection for PTSD.  As such, that doctrine is not 
applicable in the instant appeal and his claim must be 
denied.  38 U.S.C.A. § 5107.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for PTSD is reopened, and 
to this extent the claim is granted.

Entitlement to service connection for PTSD is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


